


Exhibit 10.19

 

Cobalt International Energy, Inc.

Annual Incentive Plan

 

SECTION 1.  Purpose.  The purpose of the Cobalt International Energy, Inc.
Annual Incentive Plan (the “Plan”) is to incentivize employees of Cobalt
International Energy, Inc. (the “Company”) to increase the long-term value of
the Company and to encourage collaboration and teamwork among the employees,
thereby furthering the best interests of the Company and its shareholders.

 

SECTION 2.  Eligibility.  Each employee of the Company (each, a “Participant”)
shall be eligible to receive an annual cash bonus under the Plan for each fiscal
year during which such Participant is employed with the Company.  Each
Participant who is employed for less than a full fiscal year shall be eligible
for a pro rata bonus under the Plan for such year.

 

SECTION 3.  Leadership Team Bonuses.  For each fiscal year, objective criteria
for determining the bonus payable to each Participant who is a member of the
Company’s Leadership Team shall be established by the Compensation Committee of
the Board (the “Committee”) based on such Participant’s base salary, a specified
target bonus percentage, a specified key performance indicator multiplier and/or
any other objective criteria that the Committee deems appropriate.  The actual
amount of the bonus payable to such Participant shall be approved by the
Committee based on the attainment of the applicable pre-established objective
criteria; provided that the Committee may increase or decrease such amount based
on such additional objective and/or subjective criteria as the Committee deems
appropriate.  Each fiscal year, the members of the Leadership Team shall be
selected by the Committee for such year.

 

SECTION 4.  Employee Bonus Program.  For each fiscal year, the Committee shall
approve a bonus pool for the Participants who are not members of the Company’s
Leadership Team in an amount based on such Participants’ base salaries,
specified target bonus percentages, specified key performance indicator
multipliers and/or any other objective criteria that the Committee deems
appropriate.  The Company’s chief executive officer shall recommend for the
Committee’s approval the actual amount of each such Participant’s bonus for such
year, based on the attainment of the applicable objective criteria and any
subjective criteria as the chief executive officer shall deem appropriate;
provided that the aggregate amount of such bonuses shall not exceed the amount
of the bonus pool approved by the Committee for such year.

 

SECTION 5.  General Provisions.

 

(a)           Restrictions on Transfer.  The rights of a Participant with
respect to any bonus under the Plan shall not be transferable other than by will
or the laws of descent and distribution.

 

--------------------------------------------------------------------------------


 

(b)           Tax Withholding.  Whenever a bonus under the Plan is to be paid to
a Participant, the Company may withhold therefrom, or from any other amounts
payable to or in respect of such Participant, an amount sufficient to satisfy
any applicable tax withholding requirements related thereto.

 

(c)           Unfunded Status of Bonuses.  The Plan is intended to constitute an
“unfunded” plan.  With respect to any bonus not yet paid to a Participant,
nothing contained in the Plan shall give such Participant any rights that are
greater than those of a general creditor of the Company.

 

(d)           Governing Law.  The Plan shall be governed by the laws of the
State of Delaware, without application of the conflicts of law principles
thereof.

 

(e)           Amendment and Termination.  The Committee may amend or terminate
the Plan at any time.

 

2

--------------------------------------------------------------------------------
